DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shandilya et al (WO 2014/178078 A2; IDS Ref # 1) and Donovan et al (2000; IDS Ref #1).
Shandilya et al. teach a method of producing biologically active Ranibizumab by transfecting SEQ ID NO: 1 (the light chain) and SEQ ID NO: 3 (the heavy chain) each in a vector system containing a T7 promoter (e.g., pg. 13; as it relates to claims 1 & 6) into E. coli BL21 (DE3) host cells (e.g., pg. 13; as it relates to claim 4) in the presence of IPTG and glucose In vitro refolding then was taught by diluting 25 times in 100 mM Tris, 0.6 M arginine, 5% sorbitol & 2 mM EDTA (pH 9.0), followed by ultra/dia-filtration using a 10 kDa membrane on page 15 (Examples 5 & 6) & ‘078 claim 14 (i.e., as it relates to claim 7(c)).
However, Shandilya teach producing biologically active Ranibizumab from inclusion bodies produced in E. coli host cells using IPTG as the inducing agent, versus lactose, and they transfect the heavy and light chains cloning vectors into two different E. coli host cells, respectively, as well as use 10 mM ultra-filtration membranes versus 5 mM membranes, and oxidation with 10 mM cysteine versus 10 mM glutathione.
Donovan et al teach optimizing monoclonal antibody production in E. coli host cells using the inducing agent lactose and IPTG, in which use of 2 g/l lactose (i.e., 5.8 mM; as it relates to claim 2) was less expensive and showed an increase in final cell yield and β-galactosidase activity in E.coli strains, such as XL-1Blue when compared to induction with IPTG (e.g., pgs. 533, 534 & 539; as it relates to claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing the instant invention to make and purify biologically active human Ranibizumab produced by E.coli as taught by Shandilya by a single stem co-transfecting the same E. coli host cells with the expression systems containing both SEQ ID NOs:1 & 3, because both of these antibody fragment polypeptides must be ultimately present in a joint polypeptide complex for functionality with a reasonable expectation of success, because Shandilya et al E. coli host strains that both result in formation of inclusion bodies.
In that the simple substitution of Donovan’s lactose inducing agent for IPTG was shown by Donovan to be superior, and in that use of a 10 mM membrane versus 5 mM membrane is merely result definable parameters for optimizing production of pure biologically active Ranibizumab from inclusion bodies, optimizing production of Ranibizumab using Shandilya and Donovan’s method would have been obvious; absent evidence to the contrary.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” [emphasis added] (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). See M.P.E.P. § 2144.05.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        June 7, 2021